Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on07/23/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/20/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-4, 6, 7, 9, 11, 15, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin".

claim #1, method of depositing a film, the method comprising: exposing a substrate (fig. #1, item 103) (paragraph 0013) to a first carbon precursor  to form a first precursor terminated surface on the substrate (paragraph 0038); and exposing the first precursor terminated surface to a second carbon precursor to form a conformal carbon polymer (polycyclic hydrocarbon structure) film on the substrate (paragraph 0039, 0042).

Lin shows, with respect to claim #2, a method wherein the first carbon precursors comprises an aromatic compound (paragraph 0039).

Lin shows, with respect to claim #3, 6 and 7, a method wherein the first and second carbon precursor comprises two functional groups (paragraph 0045).

Lin shows, with respect to claim #4, a method wherein the two functional groups are the same and are selected from the group consisting of cyano (-CN) (paragraph 0045).

Lin shows, with respect to claim #9, a method wherein the carbon polymer film is an alternating (Blocking) copolymer (paragraph 0070, 0093).

Lin shows, with respect to claim #11, a method wherein the substrate surface comprises one or more of silicon (Si), silicon nitride (SiN)16 (paragraph 0014).

claim #15, a method wherein the monomers or polymers within the second precursor material will also react with the first precursor plasma, and form bonds that join the various monomers or polymers to the carbon backbone (paragraph 0054).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim #5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin", and in view of Wang et al., (U.S. Pub. No. 2009/0220722), hereinafter referred to as "Wang".

Lin substantially shows the claimed invention as shown in the rejection above. 
Lin fails to show, with respect to claim #5, a method wherein the first carbon compound comprises 1,4- phenylene diisocyanate (DIC).

Wang teaches, with respect to claim #5, a method wherein a porous carbon-carbon composed from precursors   (paragraph 0014) making polyimide precursors of the present invention include 1,4-phenylene diisocyanate (paragraph 0082).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the first carbon compound comprises 1,4- phenylene diisocyanate (DIC), into the method of Lin, with the motivation this appropriate catalyst to obtained the reaction product, as taught by Wang.

Lin fails to show, with respect to claim #8, a method wherein the second carbon compound comprises one or more of ethylene diamine (EDA) or phenylene diamine (PDA).

Wang teaches, with respect to claim #8, a method wherein forming polyimide precursors of the present invention include phenylene diamine (PDA) (paragraph 0079).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the second carbon compound comprises one or more of ethylene diamine (EDA) or phenylene diamine (PDA), into the method 

//

Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin"  and in view of Wang et al., (U.S. Pat. No. 10,464,953), hereinafter referred to as "Wang (2)".

Lin substantially shows the claimed invention as shown in the rejection above. 
Lin fails to show, with respect to claim #10, a method wherein the carbon polymer film has a carbon content in the range of 40% to 90%, a nitrogen content in the range of 2% to 40% and an oxygen content in the range of 1% to 20%.

Wang teaches, with respect to claim #10, a method wherein precursors and processes are described herein has the formulation includes Ni between 0-75%, C between 0-75% and O between 0-65% (column #28, line 48-58).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the carbon polymer film has a carbon content in the range of 40% to 90%, a nitrogen content in the range of 2% to 40% and an oxygen content in the range of 1% to 20%, into the method of Lin, with the motivation this good 

///

Claim #12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin"  and in view of Zhang et al., (U.S. Pub. No. 2006/0199260), hereinafter referred to as "Zhang".

Lin substantially shows the claimed invention as shown in the rejection above. 

Lin fails to show, with respect to claim #12 and 13, a method wherein the substrate surface is pre-treated to form amine terminations where terminated surface comprises isocyanate termination.

Zhang shows, with respect to claim #12 and 13, a method wherein a ligand and metal ion may be deposited on a surface or substrate separately in order to create a catalyst for carbon deposition (paragraph 0137) and the outer surface of the molecule terminated or capped by reactive groups such as amines with polymerizable reactive groups and crosslinking groups such as acrylates, isocyanates (paragraph 0140).

claim #12 and 13, a method wherein the substrate surface is pre-treated to form amine terminations into the method of Lin, with the motivation that the reactive groups may be used to enhance self assembly properties, into the method of Lin, with the motivation by containing functionalities that are specifically attracted to or bond with the surface you increase the bond strength and reliability, as taught by Zhang.

////

Claim #14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin"  and in view of Varadarajan et al., (U.S. Pub. No. 2018/0096842), hereinafter referred to as "Varadarajan".

Lin substantially shows the claimed invention as shown in the rejection above. 

Lin fails to show, with respect to claim #14, a method wherein the substrate comprises one or more surface features having an aspect ratio greater than 5:1 and the carbon polymer film is a conformal film.

Varadarajan shows, with respect to claim #14, a method wherein types of alkyl silanes can include alkylcarbosilanes, which can have a branched polymeric structure with a carbon (paragraph 0140) wherein some embodiments, the graded silicon carbide film can be deposited in features having a depth to width aspect ratio of greater than 5:1 (paragraph 0099).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a method wherein the substrate comprises one or more surface features having an aspect ratio greater than 5:1 and the carbon polymer film is a conformal film, into the method of Lin, with the motivation that whether it's graded or ungraded, it maintains good conformity along sidewalls of the features, as taught by Varadarajan.

/////

Claim #16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2015/0056555), hereinafter referred to as "Lin"  and in view of Hu et al., (U.S. Pub. No. 2010/0008021), hereinafter referred to as "Hu".

Lin substantially shows the claimed invention as shown in the rejection above. 

Lin fails to show, with respect to claim #16, a method further comprising annealing the carbon polymer film at a temperature up to 4000 C.

Hu shows, with respect to claim #16, a method based around the concept of manufacturing a mixture which contains at least one carbon precursor and an organic polymer 0 and 4000 C. and then to temperature between 5000 (paragraph 0086).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method further comprising annealing the carbon polymer film at a temperature up to 4000 C, into the method of Lin, with the motivation that vaporizing the solvent until a viscous or highly viscous composition or a corresponding shaped body is obtained, with subsequent pyrolysis of the composition, as taught by Hu.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Allowable Subject Matter
Claim #17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #17
Annealing the carbon polymer film causes the carbon polymer film to decrease in thickness less than 20%

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .

/Andre’ Stevenson Sr./
Art Unit 2816
09/28/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816